Citation Nr: 0907041	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  02-16 485	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
hips.

2.  Entitlement to a compensable rating for residuals of cold 
injury to the right hand.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
until September 1975 and from February 1978 until January 
1985.  He also served in the Mississippi Army National Guard 
from February 1985 until February 1994.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, in relevant part, denied the veteran's 
claim for service connection for residuals of cold injury to 
his right hand and determined he had not submitted new and 
material evidence to reopen a previously denied claim for 
service connection for arthritis.

The Board issued a decision in August 2004 reopening and 
granting the claim for service connection for residuals of 
cold injury to the right hand.  The Board also determined 
there was new and material evidence and, therefore, reopened 
the claim for service connection for arthritis.  The Board 
then proceeded to remand this latter claim to the RO, via the 
Appeals Management Center (AMC), for further development and 
readjudication on the underlying merits.

The AMC issued a decision in January 2005 implementing the 
Board's grant of service connection for the residuals of the 
cold injury to the right hand.  The AMC assigned an initial 0 
percent (i.e., noncompensable) rating for this disability 
retroactively effective from July 19, 2001.

The Board issued another decision in September 2006 denying 
service connection for multiple-joint arthritis (such as in 
the cervical spine, shoulder, etc.) - but excluding the 
hips.  To this extent, the Board remanded the claim to the 
AMC for still further development and consideration.

A March 2008 RO decision confirmed and continued the 0 
percent rating for the right hand cold injury residuals.  The 
veteran appealed.

In May 2008, the Board again remanded the claim for service 
connection for arthritis in the hips - this time to schedule 
the veteran for a hearing at the RO before a Veterans Law 
Judge of the Board (Travel Board hearing).  The veteran had 
this hearing in September 2008.  The undersigned Veterans Law 
Judge presided.


FINDINGS OF FACT

1.  The most probative, persuasive, medical and other 
evidence indicates the veteran's bilateral hip condition - 
inclusive of the degenerative changes (e.g., arthritis) is 
not attributable to his military service, including to any 
trauma from kickboxing.

2.  The veteran has arthralgia (pain), numbness, and cold 
sensitivity in his right hand as residuals of his cold 
injury.


CONCLUSIONS OF LAW

1.  The veteran's bilateral (i.e., right and left) hip 
condition was not incurred in or aggravated by his military 
service, and the arthritis in his hips may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  However, the criteria are met for a higher 10 percent, 
but no greater, rating for the residuals of the cold injury 
to his right hand.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.122, 
Diagnostic Code (DC) 7122 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in August 2001, 
April 2007, and July 2008, the RO and AMC advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consider, as well, that the RO issued the August 2001 VCAA 
notice letter prior to initially adjudicating his claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  It equally deserves mentioning 
that the more recent April 2007 and July 2008 letters also 
informed him of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

And since providing the additional VCAA notice in the April 
2007 and July 2008 letters, the RO has gone back and 
collectively readjudicated the veteran's claims in the 
August 2008 statement of the case (SOC) and supplemental SOC 
(SSOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate, 
this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented in this 
appeal by a private attorney, and the arguments that he and 
his attorney made during his recent September 2008 hearing 
(including in the accompanying brief) evidenced their actual 
knowledge of the specific requirements for establishing 
entitlement to service connection for arthritis in the hips 
and to a higher rating for the right hand cold injury 
residuals.

As for the duty to assist, the RO and AMC obtained the 
veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records - 
including the report of his VA Compensation and Pension 
Examination (C&P Exam) discussing the etiology of his 
bilateral hip condition and severity of his right hand cold 
injury residuals, the dispositive issues in his appeal.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also Caffrey v. West, 6 Vet. App. 377 (1994).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its August 2004 and May 2008 remand directives.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Whether the Veteran is Entitled to Service Connection for a 
Bilateral Hip Condition

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  As to his right hip, the veteran has been diagnosed 
with avascular necrosis with arthritic changes; and as to his 
left, he has been diagnosed with advanced degenerative 
changes including subchondral sclerosis, cyst formation, and 
large osteophyte formation.  See, e.g., the report of his 
February 2005 VA C&P Exam.  Therefore, the determinative 
issue is whether his bilateral hip condition is related to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the veteran attributes his hip problems to 
his participation in kickboxing activities while in the 
military.  See his September 2008 hearing testimony.  The 
Board sees that his STRs provide evidence that he has a 
history of these in-service kickboxing activities, as well as 
in-service incidents of complaints and medical treatment 
regarding his hips, in general.  For example, his STRs 
document that, in September 1982, he was seen by military 
health care professionals for right groin and hip pain that 
was possibly attributed to kickboxing or karate; his STRs 
also document that he was seen also seen during service in 
July 1980 for cracking sounds in his hips; in July 1983, his 
STRs show he was seen for pain in both of his hips and that 
"karate" was believed to be the source of the problem; and 
the report of his January 1984 separation examination 
mentions a groin injury related to "karate."  Also, the 
report of a June 1993 examination shows the veteran indicated 
a history of "arthritis", and the examiner noted the 
veteran had a history of arthritis that had been treated by 
VA.  And so, the Board finds that the record establishes both 
that the veteran engaged in "kickboxing" activities 
while in service, and that he received treatment during 
service for complaints relating to his hips that were 
sometimes in response to that specific activity or at least 
believed to have been.

However, there still must be competent medical nexus evidence 
establishing a link between his current bilateral hip 
condition and his military service - either in relation to 
his kickboxing in particular or to any other relevant injury 
or disease.  And as a layman, he does not have the necessary 
medical training and/or expertise to make this critical 
determination, himself.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); and see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  That is, while he may assert and sincerely 
believe his kickboxing activities in service are the source 
of his current hip problems, he is only competent to provide 
probative evidence of symptoms referable to his hips that he 
has personally experienced (like chronic or persistent pain), 
not the cause of them in terms of whether they are 
attributable to disability stemming from activity coincident 
with his military service.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

And the record indicates the veteran is well aware of this 
important requirement.  In its August 2004 remand, the Board 
stated that he asserts that he has a bilateral hip condition 
(claimed as "arthritis") and that he "has requested VA 
examination and medical opinion regarding the etiology and 
onset of these disorders."  And the Board remanded his claim 
in order for him to receive such a VA examination and medical 
opinion, among other things that the Board deemed relevant to 
proper development and consideration of his claim.



VA provided this medical examination in February 2005.  But 
the VA examiner did not find a positive association between 
the veteran's military service and his hip conditions.  The 
report of the exam records that the VA examiner conducted a 
clinical evaluation of the veteran and indicate that, in 
coming to his opinions, the examiner also reviewed the 
veteran's claims file "in its entirety" for the pertinent 
medical and other history - so including the specific 
activity (namely, kickboxing and martial arts) that occurred 
during service and which is alleged to be the precipitating 
factor in the current bilateral hip disability.

As to the right hip, the VA examiner stated that "[i]t is 
impossible at this time to retrospectively decide what injury 
mechanism or arthritic mechanism was for [the veteran's] 
right hip replacement since he has a right total hip 
arthroplasty."  Statements like this from doctors that are, 
for all intents and purposes, inconclusive as to the origin 
of a disorder cannot be employed as suggestive of a linkage 
between the disorder and the veteran's military service.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  Therefore, the Board finds that the 
record does not establish that there is a medical link 
between the veteran's right hip condition and his military 
service - including as may be due to his kickboxing 
activities.

As for the veteran's left hip, the VA examiner stated that 
"it is more likely than not that [the veteran's] condition 
is not related to service in the military in regards to a 
specific traumatic event.  It is more likely that it is 
related to a long period of high level of activities with 
degenerative changes resulting therefrom."  That is, while 
the VA examiner considered both the theories of a particular 
in-service incident and long-term degenerative changes, his 
opinion does not positively associate the veteran's left hip 
condition with his military service.  He opines that it is 
more likely than not unrelated to an in-service event, and, 
while he suggests that activities over a period of time may 
be the cause, such is not expressed with a degree of medical 
certainty with respect to the veteran's military service, 
in particular.  And so, this part of his opinion is also 
nonevidence and cannot be used to support the veteran's 
claim.   See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); and see 
generally Bloom v. West, 12 Vet. App. 185 (1999).  Therefore, 
the Board finds that the record does not establish that there 
is a medical link between the veteran's left hip condition 
and his military service - including, as may be due to his 
kickboxing activities.

The record contains numerous statements concerning the 
veteran's hip conditions, right and left.  But, most 
importantly, these statements are insufficient to support his 
claims, as well, because they are also nonevidence towards 
establishing a medical nexus between his current bilateral 
hip condition and his military service.  See, e.g., a letter 
submitted by a private physician, R.H., M.D., dated in 
January 1996 stating the veteran's arthritis "could be due 
to a previous injury."  There are a line of precedent cases 
discussing the lesser probative value of opinions that are 
equivocal, which essentially state that it is possible the 
condition at issue is attributable to the veteran's military 
service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998).  And these cases indicate that, 
while an absolutely accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may" be related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).



In fact, the veteran has even all but acknowledged as much 
since he himself requested a VA examination to assess the 
etiology of his condition, a tacit admission that he still 
needed this supporting evidence, which, unfortunately, 
once examined, the VA examiner did not provide.

And so, for the reasons and bases discussed, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral hip condition, in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and this claim must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Whether the Veteran is Entitled to a Compensable Rating for 
the Right Hand Cold Injury Residuals

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The AMC granted the veteran service connection for his right 
hand condition under DC 7122 and assigned an initial 
noncompensable rating, effective July 19, 2001, the date of 
receipt of his claim.  He wants a higher, i.e., compensable 
rating, contending the condition is more severe.

Under 38 C.F.R. § 4.104, DC 7122, a 10 percent rating is 
warranted where there is arthralgia or other pain, numbness, 
or cold sensitivity; a 20 percent rating is warranted where 
there is arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis); and the highest available rating, 30 
percent, requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

Note (1) states:  separately evaluate amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under DC 
7122.

The veteran's VA medical history shows that he sought 
treatment for pain in his hands in April 2008.  His chief 
complaint was recorded as hand pain.  The radiological exam 
report notes the physician's impression as degenerative 
changes of the distal interphalangeal joint index finger, of 
first metacarpophalangeal joint, and of carpal bones.  The 
exam report also notes soft tissue calcification and 
subluxation.  A subsequent VA exam in June 2008 notes no 
acute abnormality or change since the April 2008 exam.  
However, it also notes minimal osteoarthritic changes and 
small marginal osteophytes.



The Board finds that the record shows the veteran's right 
hand condition has symptomatic arthralgia or other pain, 
numbness, or cold sensitivity, as would entitle him to a 
higher 10 percent rating.  However his symptoms do not also 
include tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis), as would entitle him to an even higher 20 
percent rating.  Therefore, the Board finds that he is 
entitled to a 10 percent rating and no higher.

There is no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
now higher 10 percent schedular rating already in effect), 
suggesting he is not adequately compensated by the regular 
rating schedule.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  See, 
too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
the disability rating, itself, is recognition that industrial 
capabilities are impaired).  So the Board is not obligated to 
remand the claim for consideration of an extra-schedular 
rating.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

The claim for service connection for a bilateral hip 
condition is denied.

But a higher 10 percent rating is granted for the right hand 
cold injury residuals, retroactively effective from July 19, 
2001, subject to the laws and regulations governing the 
payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


